 

Exhibit 10.3

SECURITY AND PLEDGE AGREEMENT

THIS SECURITY AND PLEDGE AGREEMENT (as amended, restated, modified or
supplemented and in effect from time to time, this “Agreement”) is entered into
as of December 10, 2018, by and between PRESBIA USA, INC., a Delaware
corporation (“Debtor”), and RICHARD RESSLER (together with any successors,
“Secured Party”).

W I T N E S S E T H:

WHEREAS, Debtor has issued to Secured Party that certain Secured Promissory Note
of even date herewith (as from time to time amended, restated, supplemented or
otherwise modified, the “Loan Agreement”);

WHEREAS, the execution and delivery of this Agreement by Debtor are a condition
precedent to the obligation of the Secured Party to extend credit to Debtor
pursuant to the Loan Agreement.

NOW, THEREFORE, in consideration of the foregoing and as an inducement to
Secured Party to enter into the Loan Agreement and extend credit to Debtor, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.

Definitions.

(a)When used herein, the terms Account, Account Debtor, Certificated Security,
Chattel Paper, Commercial Tort Claim, Deposit Account, Document, Electronic
Chattel Paper, Equipment, Financial Asset, Fixtures, Goods,
Health-Care-Insurance Receivable, Inventory, Instrument, Investment Property,
Letter of Credit Rights, Payment Intangibles, Proceeds, Security, Security
Entitlement, Supporting Obligations and Uncertificated Security have the
respective meanings assigned thereto in the UCC (as defined below).

(b)Capitalized terms used herein and not otherwise defined shall have the
meanings assigned thereto in the Loan Agreement.

(c)The following terms have the following meanings (such definitions to be
applicable to both the singular and plural forms of such terms):

“Collateral” means all property and rights of Debtor in which a security
interest is granted hereunder.  Notwithstanding anything herein to the contrary,
in no event shall “Collateral” include, and Debtor shall not be deemed to have
granted a security interest in, any Excluded Property.

“Equity Securities” means, with respect to any Person (other than an
individual):

(a)all of such Person’s issued and outstanding capital stock (including but not
limited to common stock and preferred stock), partnership interests, membership
interests, equity interests, profits interests, warrants, options or other
rights for the purchase or acquisition from such Person of shares of capital
stock or other equity or profits interests of such Person;

 

--------------------------------------------------------------------------------

 

(b)all of the (i) securities convertible into or exchangeable for shares of
capital stock, partnership interests, membership interests, equity interests or
profits interests of such Person, and (ii) warrants, rights or options for the
purchase or acquisition from such Person of any such shares or interests; and

(c)all of the other equity or profit interests in such Person, whether voting or
nonvoting, and whether or not such shares, warrants, options, rights or other
interests are outstanding on any date of determination.

“Event of Default” means the occurrence of an event of an Event of Default (as
defined in the Loan Agreement).

“Excluded Account” means (i) any deposit accounts, commodities accounts, or
securities accounts of Debtor which (x) are used solely to fund payroll or
employee benefits or (y) contain, at all times, less than $100,000 for any one
account and $250,000 in the aggregate for all such accounts, and (ii) any
deposit accounts, commodities accounts, or securities accounts maintained at one
or more banks for the sole purpose of securing letters of credit issued by such
banks.

“Excluded Property” means, with respect to any Person, (i) any lease, license,
contract or agreement to which Debtor is a party, and any of its rights or
interests thereunder, if and to the extent that a security interest therein is
prohibited by or in violation of (x) any applicable law, or (y) a term,
provision or condition of any such lease, license, contract or agreement (unless
in each case, such applicable law, term, provision or condition would be
rendered ineffective with respect to the creation of such security interest
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC (or any successor
provision or provisions) of any relevant jurisdiction or any other applicable
law or principles of equity); (ii) any United States intent-to-use trademark
applications for which an amendment to allege use or a statement of use has not
been filed and accepted by the Patent and Trademark Office, to the extent that,
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark
applications under applicable federal law, provided that upon submission and
acceptance by the Patent and Trademark Office of an amendment to allege use or a
statement of use pursuant to 15 U.S.C. Section 1051(c) or (d) (or any successor
provision), such intent-to-use trademark application shall be considered
Collateral; (iii) any equipment of Debtor that is subject to a perfected Lien if
and for so long as the grant of a security interest therein to the Secured Party
in such equipment shall constitute or result in a breach or termination pursuant
to the terms of, or a default under, the agreement entered into in connection
with such Lien on such equipment, provided, however, that such security interest
shall attach immediately at such time as the term restricting the attachment of
a security interest in such equipment is no longer operative or the attachment
of a security interest in such equipment would not constitute or result in a
breach or termination pursuant to the terms of, or a default under, such
agreement; (iv)  assets in respect of which pledges and security interests are
prohibited by applicable Law; (v) equity interests held by Debtor in any Person
other than wholly owned Subsidiaries (including any such Person that is a joint
venture) to the extent the granting of any Liens thereon is expressly prohibited
by the terms of such Person’s organizational or joint venture documents; (vi)
the equity interests of controlled foreign corporations (as defined in the IRC)
of such Person (held directly or indirectly through an entity that is
disregarded for federal income tax purposes) in excess of 65% of the equity
interests of such corporations; (vii) Excluded Accounts; (viii) motor vehicles
and other assets located in the United States subject to certificates of title;

-2-

--------------------------------------------------------------------------------

 

(ix) letter of credit rights of Debtor (other than those that constitute
supporting obligations as to other Collateral or which otherwise may be
perfected by the filing of a UCC financing statement); (xi) any real or leased
property of Debtor; or (xi) such assets as to which Secured Party and Debtor
shall reasonably agree that the costs of perfecting a security interest therein
are excessive in relation to the benefit to the Secured Party of the security to
be afforded thereby; provided, further that Excluded Property shall not include
any proceeds of any such lease, license, contract or agreement or any goodwill
of Debtor’s business associated therewith or attributable thereto.

“General Intangibles” means all of Debtor’s “general intangibles” as defined in
the UCC.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government and includes a
private mediation or arbitration board or panel.

“Intellectual Property” means all past, present and future:  trade secrets and
other proprietary information; trademarks; copyrights (including copyrights for
computer programs and software) and copyright registrations or applications for
registrations which have heretofore been or may hereafter be issued throughout
the world and all tangible property embodying the copyrights; unpatented
inventions (whether or not patentable); patents; industrial designs, industrial
design applications and registered industrial designs; license agreements
related to any of the foregoing and income therefrom; books, records, writings,
computer tapes or disks, flow diagrams, specification sheets, source codes,
object codes and other physical manifestations, embodiments or incorporations of
any of the foregoing; the right to sue for all past, present and future
infringements of any of the foregoing; and all common Law and other rights
throughout the world in and to all of the foregoing.

“Laws” means all applicable statutes, laws, treaties, ordinances, rules,
regulations, orders, writs, injunctions, decrees, judgments, and the terms of
any license or permit issued by any Governmental Authority.

“Loan Document” means the “Transaction Documents” as defined in the Loan
Agreement.

“Obligations” means all obligations of the Debtor to the Secured Party under and
pursuant to the Loan Agreement.

“Obligor” means a Person that, with respect to an obligation secured by a
security interest in the Collateral, (a) owes payment or other performance on
the obligation, (b) has provided property or other security or credit support
other than the Collateral to secure payment or other performance of the
obligation, or (c) is otherwise accountable in whole or in part for payment or
other performance of the obligation.  The term does not include issuers or
nominated persons under a letter of credit.

“Organizational I.D. Number” means the organizational identification number
assigned to Debtor by the applicable governmental unit or agency of the
jurisdiction of organization for Debtor.

-3-

--------------------------------------------------------------------------------

 

“Paid in Full” means, with respect to the Obligations, that (a) all Loans and
accrued interest under the Loans and all other Obligations have been repaid in
full in cash and no Loan or other Obligation remains outstanding (except, in
each case, for (i) any provisions thereof, such as indemnification provisions,
which by their terms survive termination and (ii) unasserted contingent
Obligations and other contingent Obligations not then due and owing); provided
that no such payment of the principal of or interest on any Loan or any other
amount payable by Debtor or any other obligor on the Obligations under any Loan
Document has been rescinded or is required to be restored or returned in
connection with the insolvency, bankruptcy or reorganization of Debtor or
otherwise, and (b) any and all other commitments by Secured Party under the Loan
Agreement have been terminated or expired.

“Pledged Issuer” means individually, and “Pledged Issuers” means collectively,
each of the “Pledged Issuers” set forth on Schedule 1.

“Receivable(s)” means all Accounts and all right, title and interest in any
returned goods, together with all right, title, securities and guarantees with
respect thereto, including any rights to stoppage in transit, replevin,
reclamation and re-sales, and all related security interests, liens, charges,
encumbrances and pledges, whether voluntary or involuntary, in each case whether
now existing or owned or hereafter arising or acquired.

“Schedule 1” means Schedule 1 attached to this Agreement, as amended, restated
or supplemented from time to time.

“Securities Act” means the Securities Act of 1933, as in effect from time to
time.

“Security Interest” is defined in Section 2.

“Type of Organization” means the kind or type of entity of Debtor, such as a
corporation, limited partnership or limited liability company.

“UCC” means the Uniform Commercial Code as in effect in the State of California
on the date of this Agreement, as it may be amended or modified from time to
time hereafter; provided, however, that, as used in Section 5 hereof, UCC shall
mean the Uniform Commercial Code as in effect from time to time in any
applicable jurisdiction.

 

Grant of Security Interest.



As security for the payment and performance of all Obligations, Debtor hereby
assigns to Secured Party, and grants to Secured Party a continuing security
interest (the “Security Interest”) in, all of the following assets and
properties of Debtor whether now or hereafter existing or acquired, regardless
of where located including, without limitation, all of Debtor’s: (a) Accounts;
(b) Certificated Securities; (c) Chattel Paper, including Electronic Chattel
Paper; (d) Commercial Tort Claims; (e) Deposit Accounts; (f) Documents; (g)
Financial Assets; (h) General Intangibles; (i) Goods (including all of its
Equipment, Fixtures and Inventory), and all embedded software, accessions,
additions, attachments, improvements, substitutions and replacements thereto and
therefor; (j) Instruments; (k) Intellectual Property; (l) Investment Property;
(m) Letter of Credit Rights; (n) money (of every jurisdiction whatsoever); (o)
Security Entitlements; (p) Supporting Obligations; (q) Uncertificated
Securities; (r)(i) the Equity Securities of the Pledged Issuers described in
Schedule 1 (the “Pledged Interests”), whether or not evidenced or represented by
any stock certificate, unit

-4-

--------------------------------------------------------------------------------

 

certificate, certificated security or other instrument, the certificates
representing the Pledged Interests (if any), all options and other rights,
contractual or otherwise, in respect thereof and all dividends, distributions,
cash, instruments, investment property and other property (including, but not
limited to, any stock or other equity dividends and any distributions in
connection with a stock or other equity split) from time to time received,
receivable or otherwise distributed in respect of, or in exchange for, any or
all of the Pledged Interests, (ii) all investment property, financial assets,
securities, capital stock, other equity interests, stock options and commodity
contracts of the Debtor in respect of the foregoing, and all other assets now or
hereafter received or receivable with respect to the foregoing, and (iii) all
security entitlements of the Debtor in any and all of the foregoing; and (s) to
the extent not included in the foregoing, all other personal property of any
kind or description;

together with all books, records, writings, databases, information and other
property of Debtor relating to, used or useful in connection with, or
evidencing, embodying, incorporating or referring to any of the foregoing, and
all Proceeds, products, offspring, rents, issues, profits and returns of and
from any of the foregoing; provided, however, that to the extent that the
provisions of any lease or license expressly prohibit (which prohibition is
enforceable under applicable Law) the assignment thereof, and the grant of a
security interest therein, Secured Party will not enforce its security interest
(other than in respect of the Proceeds thereof) for so long as such prohibition
continues, it being understood that upon request of Secured Party, Debtor will
in good faith use reasonable efforts to obtain consent for the creation of a
security interest in favor of Secured Party (and to Secured Party’s enforcement
of such security interest) in Debtor’s rights under such lease or license.
Notwithstanding the foregoing, “Collateral” shall not include any Excluded
Property.

 

Representations and Warranties.  



Debtor represents and warrants to Secured Party as of the Closing Date:

(a)Debtor is and will be the lawful owner of the Collateral, free of all liens,
claims, security interests and encumbrances whatsoever, other than the security
interest hereunder and other Liens as previously disclosed to the Secured Party,
and Debtor has full power and authority to execute this Agreement and perform
its obligations hereunder, and to subject the Collateral to the security
interest hereunder.

(b)The execution and delivery of this Agreement and the performance by Debtor of
its obligations hereunder (i) are within Debtor’s powers, (ii) have been duly
authorized by all necessary corporate, company or partnership action, as
applicable, (iii) have received all necessary governmental approval (if any
shall be required) except where a failure to obtain such approval could not
reasonably be expected to result in a material adverse effect on its business,
assets or financial condition, and (iv) do not and will not contravene or
conflict with any provision of Law or of the articles of incorporation,
certificate of formation, by-laws, limited liability company agreement, limited
partnership agreement or any similar governing documents of Debtor or of any
material agreement, indenture, instrument or other document, or any material
judgment, order or decree, which is binding upon Debtor.

(c)This Agreement is a legal, valid and binding obligation of Debtor,
enforceable in accordance with its terms, except that the enforceability of this
Agreement may be limited by bankruptcy, insolvency, fraudulent conveyance,
fraudulent transfer, reorganization, moratorium or other similar Laws now or
hereafter in effect relating to creditors’ rights generally and by general

-5-

--------------------------------------------------------------------------------

 

principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at Law).

 

Certificates, Schedules and Reports.  



Debtor will from time to time deliver to Secured Party such schedules,
certificates and reports respecting all or any of the Collateral at the time
subject to the security interest hereunder, and the items or amounts received by
Debtor in full or partial payment of any of the Collateral, as Secured Party may
reasonably request.  Debtor shall promptly notify Secured Party of the
occurrence of any event causing any loss or depreciation in the value of its
Inventory or other Goods that are material to Debtor, and such notice shall
specify the amount of such loss or depreciation.

 

Section 5.

Agreements of Debtor.

(a)Debtor, at Secured Party’s reasonable request, at any time and from time to
time, shall execute and deliver to Secured Party such financing statements,
amendments and any other documents, including Instruments, and do such acts as
Secured Party deems reasonably necessary in order to establish and maintain
valid, attached and perfected security interests in the Collateral in favor of
Secured Party, free and clear of all Liens and claims and rights of third
parties whatsoever except Liens previously disclosed to the Secured
Party.  Debtor hereby irrevocably authorizes Secured Party at any time, and from
time to time, to file in any jurisdiction any initial financing statements and
amendments thereto that (i) indicate the Collateral (A) as “all assets of
Debtor,” “the Collateral described in the Security Agreement” or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC of the jurisdiction
wherein such financing statement or amendment is filed, or (B) as being of an
equal or lesser scope or with greater detail, and (ii) contain any other
information required by Article 9 of the UCC of the jurisdiction wherein such
financing statement or amendment is filed regarding the sufficiency or filing
office acceptance of any financing statement or amendment, including, without
limitation, (A) whether Debtor is an organization, the Type of Organization and
the Organizational I.D. Number issued to Debtor and (B) in the case of a
financing statement filed as a fixture filing or indicating Collateral to be
extracted or timber to be cut, a sufficient description of the real property to
which the Collateral relates.  Debtor further ratifies and affirms its
authorization for any financing statements and/or amendments thereto that
Secured Party has filed in any jurisdiction prior to the date of this Agreement
relating to the Collateral.

(b)Except as otherwise expressly set forth in Section 2, whenever an Event of
Default shall be existing, Secured Party shall have the right to bring suit to
enforce any or all of the Intellectual Property or licenses thereunder, in which
event Debtor shall at the request of Secured Party do any and all lawful acts
and execute any and all proper documents required by Secured Party in aid of
such enforcement and Debtor shall promptly, upon demand, reimburse and indemnify
Secured Party for all costs and expenses incurred by Secured Party in the
exercise of its rights under this Section 5.  Notwithstanding the foregoing,
Secured Party shall have no obligation or liability regarding the Collateral or
any part thereof by reason of, or arising out of, this Agreement.

(c)Debtor hereby agrees that if any of the Pledged Interests are at any time not
evidenced by certificates of ownership, then Debtor shall cause the applicable
Pledged Issuer with respect to such Pledged Interests to record such pledge on
the equityholder register or the books of the issuer and, upon Secured Party’s
request, shall cause such Pledged Issuer to execute and deliver to Secured Party
an acknowledgment of the pledge of such Pledged Interests in a form reasonably
satisfactory to Secured Party.

-6-

--------------------------------------------------------------------------------

 

 

Default; Rights and Remedies of Secured Party upon an Event of Default.



If an Event of Default shall have occurred and be continuing, Secured Party
shall have the following rights and remedies:

(a)Secured Party may exercise any or all of the remedies available to it under
this Agreement, at Law, in equity or otherwise;

(b)Secured Party may request that Debtor direct that all Receivables be paid
directly to a lock box account established with, or for the benefit of, Secured
Party;

(c)Debtor shall hold in trust (and not commingle with its other assets) for
Secured Party all Collateral that is Chattel Paper, Instruments or Documents at
any time received by it and promptly deliver same to Secured Party, unless
Secured Party at its option gives Debtor written permission to retain such
Collateral; at Secured Party’s request, each contract, Chattel Paper, Instrument
or Document so retained shall be marked to state that it is assigned to Secured
Party and each instrument shall be endorsed to the order of Secured Party (but
failure to so mark or endorse shall not impair the Security Interest);

(d)Debtor irrevocably appoints Secured Party its true and lawful attorney with
full power of substitution, in the name of Debtor, for the sole use and benefit
of Secured Party, but at Debtor’s expense, to the extent permitted by Law, to
file claims under any insurance policies of Debtor, to receive, receipt and give
acquittance for any payments that may be payable thereunder, and to execute any
and all endorsements, receipts, releases, assignments, reassignments or other
documents that may be necessary to effect the collection, compromise or
settlement of any claims under any such insurance policies;

(e)Debtor irrevocably appoints Secured Party its true and lawful attorney with
full power of substitution, in the name of Debtor, for the sole use and benefit
of Secured Party, but at Debtor’s expense, to the extent permitted by Law, to
exercise, all or any of the following powers with respect to all or any of
Debtor’s Collateral (to the extent necessary to cause the Obligations to be Paid
in Full): (i) to demand, sue for, collect, receive and give acquittance for any
and all monies due or to become due upon or by virtue thereof; (ii) to settle,
compromise, compound, prosecute or defend any action or proceeding with respect
thereto; (iii) to take control of, sell, lease, license or otherwise dispose of
the same or the Proceeds thereof, as fully and effectually as if Secured Party
were the absolute owner thereof; (iv) to sign or endorse Debtor’s name on (A)
any original certificate of title in respect of any Collateral that is subject
to certificate of title statutes, or (B) any application for a new or a
replacement certificate of title or other document or instrument to be filed in
any official filing, recording, registration or certificate-of-title system
covering any of the Collateral; (v) to extend the time of payment of any or all
thereof and to make any allowance or other adjustment with reference thereto;
(vi)to endorse Debtor’s name on any notes, acceptances, checks, drafts, money
orders or other evidences of payment on Collateral that may come into Secured
Party’s possession; (vii) to sign Debtor’s name on any invoice or bill of lading
relating thereto, on any drafts against Obligors or other Persons making payment
with respect thereto, on assignments and verifications of accounts or other
Collateral and on notices to Obligors making payment with respect thereto;
(viii) to send requests for verification of obligations to any Obligor; and
(ix)to do all other acts and things reasonably necessary to carry out the intent
of this Agreement; provided, however, that except in the case of Collateral that
is perishable or threatens to decline speedily in value or is of a type
customarily sold on a recognized market Secured Party will give Debtor at least
ten (10) days’ prior written notice of the time and place of any public sale
thereof or the time after which any private sale or other intended disposition
thereof will be made.  If, following the occurrence of an Event of Default, any
Obligor or Account Debtor fails to make

-7-

--------------------------------------------------------------------------------

 

payment on any Collateral when due, Secured Party is authorized, in its sole
discretion, either in its own name or in Debtor’s name, to take such action as
Secured Party reasonably shall deem appropriate for the collection of any
amounts owed with respect to Collateral or upon which a delinquency
exists.  Regardless of any other provision of this Agreement, however, Secured
Party shall not be liable for its failure to collect, or for its failure to
exercise diligence in the collection of, any amounts owed with respect to
Collateral except for its own fraud, gross negligence, or willful misconduct,
nor shall it be under any duty to anyone except Debtor to account for funds that
it shall actually receive under this Agreement.  A receipt given by Secured
Party to any Obligor or Account Debtor shall be a full and complete release,
discharge, and acquittance to such Obligor or Account Debtor, to the extent of
any amount so paid to Secured Party.  Secured Party may apply or set off amounts
paid and the deposits against any liability of Debtor to Secured Party.

(f)Secured Party’s sale of less than all the Collateral shall not exhaust
Secured Party’s rights under this Agreement and Secured Party is specifically
empowered to make successive sales until all the Collateral is sold.  If the
proceeds of a sale of less than all the Collateral shall be less than the
Obligations, this Agreement and the Security Interest shall remain in full force
and effect as to the unsold portion of the Collateral just as though no sale had
been made.  In the event any sale under this Agreement is not completed or is,
in Secured Party’s opinion, defective, such sale shall not exhaust Secured
Party’s rights under this Agreement and Secured Party shall have the right to
cause a subsequent sale or sales to be made.  Any and all statements of fact or
other recitals made in any bill of sale or assignment or other instrument
evidencing any foreclosure sale under this Agreement as to nonpayment of the
Obligations, or as to the occurrence of any Event of Default, or as to Secured
Party’s having declared all of such Obligations to be due and payable, or as to
notice of time, place and terms of sale and the properties to be sold having
been duly given, or as to any other act or thing having been duly done by
Secured Party, shall be taken as prima facie evidence of the truth of the facts
so stated and recited. Secured Party may appoint or delegate any one or more
Persons as agent to perform any act or acts necessary or incident to any sale
held by Secured Party, including the sending of notices and the conduct of sale,
but such acts must be done in the name and on behalf of Secured Party.  In
connection with the sale of Collateral that constitutes Securities, Secured
Party is authorized, but not obligated, to limit prospective purchasers to the
extent deemed necessary or desirable by Secured Party to render such sale exempt
from registration requirements of the Securities Act of 1933, as amended, and
any applicable state securities Laws, and no sale so made in good faith by
Secured Party shall be deemed not to be “commercially reasonable” because so
made.

(g)In addition to any and all other rights afforded to Secured Party in this
Section 6, Secured Party may exercise all the rights of a secured party under
the UCC (whether or not in effect in the jurisdiction where such rights are
exercised) with respect to any Collateral and, if cash shall be insufficient to
pay all the Obligations in full, sell, lease, license or otherwise dispose of
the Collateral or any part thereof in accordance with the provisions of the
UCC.  Notice of any such sale or other disposition shall be given to Debtor as
required under this Section 6.

Section 7.Application of Proceeds. If an Event of Default shall have occurred
and be continuing, Secured Party may apply the proceeds of any sale or other
disposition of all or any part of the Collateral, in in accordance with Section
14 of the Loan Agreement.

 

Existence of an Event of Default.



Regarding the existence of any Event of Default for purposes of this Agreement,
Debtor agrees that the Obligors or Account Debtors on any Collateral may rely
upon written certification from Secured Party that such an Event of Default
exists and Debtor expressly agrees that Secured Party shall not be liable to
Debtor for any claims, damages, costs, expenses or causes of

-8-

--------------------------------------------------------------------------------

 

action of any nature whatsoever in connection with, arising out of, or related
to Secured Party’s exercise of any rights, powers or remedies under any Loan
Document except for its own fraud, gross negligence, or willful misconduct.

 

Section 9.

Limitation on Duty in Respect of Collateral.

(a)Beyond the exercise of reasonable care in the custody and preservation
thereof, Secured Party will have no duty as to any Collateral in its possession
or control or in the possession or control of any bailee or any income therefrom
or as to the preservation of rights against prior parties or any other rights
pertaining thereto.  Secured Party will be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession or
control if such Collateral is accorded treatment substantially equal to that
which it accords its own property, and will not be liable or responsible for any
loss or damage to any Collateral, or for any diminution in the value thereof, by
reason of any act or omission of any bailee selected by Secured Party in good
faith or by reason of any act or omission by Secured Party pursuant to
instructions from Debtor, except to the extent that such liability arises from
Secured Party’s gross negligence or willful misconduct.

(b)The Security Interest is given to secure the prompt, unconditional and
complete payment and performance of the Obligations when due, and is given as
security only.  Secured Party does not assume, and shall not be liable for, any
of Debtor’s liabilities, duties or obligations under, or in connection with, the
Collateral.  Secured Party’s acceptance of this Agreement, or its taking any
action in carrying out this Agreement, does not constitute Secured Party’s
approval of the Collateral or Secured Party’s assumption of any obligation under
or in connection with the Collateral.  This Agreement does not affect or modify
Debtor’s obligations with respect to the Collateral.

 

Section 10.

Sales of Securities; Other Rights of Agent.

(a)Debtor recognizes that Secured Party may deem it impracticable to effect a
public sale of all or any part of the Pledged Interests or any other securities
constituting Collateral.  Secured Party is authorized, but not obligated, to
limit prospective purchasers to the extent deemed necessary or desirable by
Secured Party to render such sale exempt from the registration requirements of
the Securities Act, and any applicable state securities laws, and no sale so
made in good faith by Secured Party shall be deemed not to be “commercially
reasonable” because so made.  Secured Party may make one or more private sales
of any such securities to a restricted group of purchasers who will be obligated
to agree, among other things, to acquire such securities for their own account,
for investment and not with a view to the distribution or resale
thereof.  Debtor acknowledges that any such private sale may be at prices and on
terms less favorable to the seller than the prices and other terms which might
have been obtained at a public sale and, notwithstanding the foregoing, agrees
that such private sales shall be deemed to have been made in a commercially
reasonable manner and that Secured Party shall have no obligation to delay the
sale of any such securities for the period of time necessary to permit the
issuer of such securities to register such securities for public sale under the
Securities Act.  Debtor further acknowledges and agrees that any offer to sell
such securities which has been (i) publicly advertised on a bona fide basis in a
newspaper or other publication of general circulation in the financial community
of New York, New York (to the extent that such an offer may be so advertised
without prior registration under the Securities Act) or (ii) made privately in
the manner described above to not less than fifteen (15) bona fide offerees
shall be deemed to involve a “public disposition” for the purposes of Section
9-610(c) of the UCC, notwithstanding that such sale may not constitute a “public

-9-

--------------------------------------------------------------------------------

 

offering” under the Securities Act, and that Secured Party may, in such event,
bid for the purchase of such securities.

(b)When an Event of Default has occurred and is continuing, Secured Party at any
time may have the Equity Securities of the Pledged Issuer registered in its
name, or in the name of its nominee or nominees, as pledgee, and be admitted as
an equity owner of the Pledged Issuer, with all attendant rights thereto,
without the taking of any further action by any Person, all notwithstanding any
provision or requirement to the contrary in any such Pledged Issuer’s governing
documents.  Debtor shall execute and deliver to Secured Party all such proxies,
powers of attorney, dividend coupons or orders and other documents as Secured
Party may reasonably request for the purpose of enabling Secured Party to
exercise the voting rights and powers which it is entitled to exercise hereunder
and to receive the dividends and other payments which it is authorized to
receive and retain hereunder.  Nothing in this Agreement shall prohibit the
issuance of cash dividends by Pledged Issuer if such distribution is permitted
under the Loan Agreement.

(c)So long as no Event of Default has occurred and is continuing, and during the
continuance of an Event of Default until Secured Party shall have delivered to
Debtor a written notice stating that an Event of Default has occurred and is
continuing under the Loan Agreement and Secured Party elects to exercise sole
control of the voting rights under the Equity Securities of the Pledged Issuer
(a “Voting Rights Election”), Debtor shall be entitled to exercise all rights
attached to or pertaining to the Equity Securities of the Pledged Issuer
including the voting rights.  After the occurrence and during the continuance of
an Event of Default, effective immediately upon delivery of a Voting Rights
Election by Secured Party to Debtor, the right to vote the Equity Securities of
the Pledged Issuer shall be vested exclusively in Secured Party.  To this end,
Debtor irrevocably appoints Secured Party the proxy and attorney-in-fact of
Debtor, with full power of substitution, to vote and to act with respect to the
Equity Securities of the Pledged Issuer and to exercise any and all other rights
which Debtor may have as a shareholder or other equityholder in Pledged Issuer
subject to the understanding that such proxy may not be exercised unless an
Event of Default has occurred and is continuing and Secured Party shall have
delivered a Voting Rights Election to Debtor.  The proxy herein granted is
coupled with an interest, is irrevocable, and shall continue until the
Obligations have been paid and performed in full.

 

Fraudulent Conveyance.



Notwithstanding anything contained in this Agreement to the contrary, Debtor
agrees that if, but for the application of this Section 11, the Obligations or
any Security Interest would constitute a preferential transfer under 11 U.S.C. §
547, a fraudulent conveyance under 11 U.S.C. § 548 (or any successor section of
that statute) or a fraudulent conveyance or transfer under any state fraudulent
conveyance or fraudulent transfer Law or similar Law in effect from time to time
(each a “Fraudulent Conveyance”), then the Obligations and each affected
Security Interest will be enforceable to the maximum extent possible without
causing the Obligations or any Security Interest to be a Fraudulent Conveyance,
and shall be deemed to have been automatically amended to carry out the intent
of this Section 11.

 

Section 12.

General.

(a)This Agreement and the Security Interest shall remain in full force and
effect until, and will terminate upon, the date on which all of the Obligation
has been Paid in Full.  Upon such termination, the Secured Party will execute
any termination statement with respect to any financing statement or other
security document executed and filed pursuant to this Agreement.  If at any time
all or any part of any payment applied by Secured Party to any Obligation is or
must be rescinded

-10-

--------------------------------------------------------------------------------

 

or returned by Secured Party for any reason whatsoever (including the
insolvency, bankruptcy or reorganization of Debtor), such Obligations shall, for
the purposes of this Agreement, to the extent that such payment is or must be
rescinded or returned, be deemed to have continued in existence, notwithstanding
such application by Secured Party, and this Agreement shall continue to be
effective or be reinstated, as the case may be, as to such Obligations, all as
though such application by Secured Party had not been made.

(b)Any notice from Secured Party to Debtor, if mailed, shall be deemed given
five (5) days after the date mailed, postage prepaid, addressed to Debtor either
at the address specified for notices to Debtor in the Securities Purchase
Agreement of even date herewith or at such other address as Debtor shall have
specified in writing to Secured Party as its address for notices hereunder.

(c)Debtor agrees to pay all expenses, including reasonable attorney’s fees and
charges (including time charges of attorneys who are employees of Secured Party)
paid or incurred by Secured Party in endeavoring to collect the Obligations of
Debtor, or any part thereof, and in enforcing this Agreement against Debtor.

(d)No delay on the part of Secured Party in the exercise of any right or remedy
shall operate as a waiver thereof, and no single or partial exercise by Secured
Party of any right or remedy shall preclude other or further exercise thereof or
the exercise of any other right or remedy.

(e)EACH OF DEBTOR AND SECURED PARTY hereby voluntarily, knowingly, irrevocably
and unconditionally waiveS any right to have a jury participate in resolving any
dispute (whether based upon contract, tort or otherwise) between DEBTOR AND
SECURED PARTY arising out of or in any way related to this Agreement, or any
relationship between DEBTOR AND SECURED PARTY.  Each party to THIS AGREEMENT, in
each case for itself, its successors and assigns, (a) irrevocably submits and
consents to the exclusive jurisdiction of the state and federal courts of the
state of California SITTING IN los Angeles COUNTY (and of the appropriate
appellate courts therefrom), (b) irrevocably waives, to the fullest extent
permitted by law, any objection that it may now or hereafter have to the laying
of venue of any Litigation arising out of or in connection with thIS AGREEMENT
brought in the district court of Los ANGELES county, CAlifornia, or in the
United States District Court for the CENTRAL District of california,
(c) irrevocably waives any claims that any litigation brought in any of the
aforementioned courts has been brought in an inconvenient forum, (d) irrevocably
consents to the service of process out of any of those courts in any Litigation
by the mailing of copies thereof by certified mail, return receipt requested,
postage prepaid, by hand-delivery, or by delivery by a nationally recognized
courier service, and service shall be deemed complete upon delivery of the legal
process at its address set out in thIS AGREEMENT, and (e) irrevocably agrees
that any legal proceeding against any party to THIS AGREEMENT arising out of or
in connection with THIS AGREEMENT may be brought in one of the aforementioned
courts.  The scope of each of the foregoing consents and waivers is intended to
be all-encompassing of any

-11-

--------------------------------------------------------------------------------

 

and all disputes that may be filed in any court and that relate to the subject
matter of this transaction, including, without limitation, contract claims, tort
claims, breach of duty claims, and all other common law and statutory
claims.  DEBTOR acknowledges that these consents and waivers are a material
inducement to SECURED PARTY’S agreement to enter into a business relationship,
that SECURED PARTY HAS already relied on these consents and waivers in entering
into this Agreement, and that SECURED PARTY will continue to rely on each of
these consents and waivers in related future dealings.

(f)The rights and privileges of Secured Party hereunder shall inure to the
benefit of its successors and assigns.  Debtor may not assign or transfer its
rights hereunder or any interest herein or delegate its duties hereunder without
the prior written consent of Secured Party.

(g)This Agreement may be executed and delivered (including by facsimile or
Portable Document Format (pdf) transmission) in any number of counterparts with
the same effect as if all signatories had signed the same document.  Facsimile
and other electronic copies of manually-signed originals shall have the same
effect as manually-signed originals and shall be binding on Debtor and Secured
Party.  All counterparts must be construed together to constitute one and the
same instrument.

(h)The parties agree that any dispute or controversy arising out of or relating
to this Agreement, or to the interpretation, performance, or breach thereof,
shall be heard and decided exclusively by means of a reference pursuant to
Section 638 et seq. of the Code of Civil Procedure of the State of California.
Such reference shall be made to a retired judge of the Superior Court of the
State of California (the “Referee”) who shall hear such dispute or controversy
until the final determination thereof pursuant to Article VI, Section 21, of the
California Constitution, Section 638 et seq. of the California Code of Civil
Procedure, and Rule 244(a) of the California Rules of Court. The term “Referee”
as used herein is intended to refer to and include the term “Temporary Judge” as
used in the said provisions of the California Constitution and the California
Rules of Court.  The Referee shall be selected by mutual agreement of the
parties from the list of retired judges maintained by the Superior Court of the
State of California for the County of Los Angeles. If the parties are unable to
agree upon a retired judge to serve as the Referee, then upon petition by either
party to the presiding judge of the Superior Court of the State of California
for the County of Los Angeles (or such other judge as the presiding judge may
designate for such purpose), such judge shall in his or her sole discretion
select the particular retired judge who shall serve as the Referee. The cost of
the Referee shall initially be divided equally between the parties, it being
understood and agreed that, upon judgment, the prevailing party shall be
entitled to reimbursement from the other party of all costs of litigation,
including the cost of the Referee.

(i)This Agreement and any claim, controversy, dispute or cause of action
(whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the laws of the State of
California, without regard to conflict of law principles.

[Signatures Appear on Following Pages]

-12-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Security Agreement has been duly executed as of the day
and year first above written.

 

SECURED PARTY:

/s/ Richard Ressler

RICHARD RESSLER

 




 

--------------------------------------------------------------------------------

 

 

DEBTOR:

 

PRESBIA USA, INC.

a Delaware corporation

By:

/s/ Mark Yung

Name:

Mark Yung

Title:

Chief Executive Officer

 

 

 

 

--------------------------------------------------------------------------------

 

SCHEDULE 1

Pledged Interests

Debtor

Pledged Issuer

Pledged Interests

Certificate Number

 

 

 

 

Presbia USA, Inc.

PresbiBio, LLC, a California limited liability company

100% of the membership interests of PresbiBio, LLC

N/A

 

 

 

 

 

 

 